965 So.2d 1213 (2007)
Donald Forrest HOLLAND, In re the ADOPTION.
No. 5D06-3757.
District Court of Appeal of Florida, Fifth District.
September 21, 2007.
*1214 Donald F. Holland, Orlando, pro se.
TORPY, J.
We are called upon to address the propriety of a final order that denied Donald Holland's petition to adopt his adult grandson. Although the trial court determined that the petition was in proper form, it denied the petition on public policy grounds. We reverse and remand this cause with directions that the trial court grant the petition.
Mr. Holland petitioned to adopt his adult grandson, who consented to the adoption. The petition complied with the statutory requisites and sought relief available under chapter 63, Florida Statutes. During the hearing, the trial court learned that Mr. Holland's reason for adopting his grandson was to confer upon him entitlement to educational financial aid available to the children (but not grandchildren) of disabled veterans. In its order, the trial court concluded:
The final issue is whether this court should participate in the petitioner's plan to adopt his grandchildren so that they can obtain federal aid not otherwise available to them. If Congress had intended for grandchildren to have these benefits it would have made them available to them. Surely, Congress did not intend the result which the petitioner and his other family members are trying to accomplish in this case. The court finds that the petitioner and his family are working together to obtain from the United States government benefits that Congress did not intend for the Adoptee and consequently, the petition should be denied because it violates public policy and is repugnant to the laws of Florida.
Mr. Holland argues very simply that the adoption of his adult grandchild is expressly authorized under Florida law, and the trial court did not have the discretion to deny the petition. We agree.
Even assuming that a trial court may deny a legally sufficient petition to adopt an adult on public policy grounds, no such grounds are present here. The public policy of Florida expressly permits the adoption of adults. § 63.042(1), Fla. Stat. (2007). If, as a result, the adoptee becomes entitled to a benefit authorized by law, it cannot be said that the adoption is in violation of public policy.
REVERSED AND REMANDED.
GRIFFIN and SAWAYA, JJ., concur.